DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites “the breakdown device support frame 9”, which includes the feature number.  It is suggested that Applicant remove the numbering of the feature in the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (CN 110441073 A; see machine translation; hereinafter Zheng) in view of Yovichin (US Patent 5,313,827).
With regards to claim 1, Zheng teaches an automobile tire burst simulation experiment device (FIG. 1), which is fixed on a rim (210) installed with an automobile tire (220; lines 316-319), wherein the automobile tire burst simulation experiment device comprises a pre-tightening (including 120, 130, 350; FIG. 1tire), a retracting device (a part of 110), a storage battery (lines 350-359), and a controller (lines 350-359; FIG. 5-6); 
the retracting device is fixed on the rim perpendicular to the plane of the rim (see FIG. 1)
the pre-tightening triggering device comprises a breakdown device (120, 130, 350), and the contact of the breakdown device points to the thinner side wall of the tire (FIG. 1).
However, Zheng is silent regarding the retracting device comprises a first roller screw slide rail and a first drive motor, the first roller screw slide rail is fixed on the rim perpendicular to the plane of the rim, the first drive motor is fixed at the top end of the base of the first roller screw slide rail, and the output shaft of the first drive motor is axially fixedly connected to one end of the screw of the first roller screw slide rail by a first coupler; the retracting device comprises a second roller screw slide rail, a second drive motor, a breakdown device, and a breakdown support frame, the base of the second roller screw slide rail is fixed to the slider of the first roller screw slide rail by a first connecting plate, the first roller screw slide rail is distributed perpendicular to the second roller screw slide rail, the second drive motor is fixed at one end of the base of the second roller screw slide rail, the output shaft of the second drive motor is axially fixedly connected to one end of the screw of the second roller screw slide rail by a second coupler, one end of the breakdown device support frame is fixed to the slider of the second roller screw slide rail by a second connecting plate, the breakdown device is provided at the other end of the breakdown device support frame, the axis of the breakdown device is perpendicular to the plane of the rim, and the contact of the breakdown device points to the thinner side wall of the tire; the storage battery is connected to the first drive motor, the second drive motor, and the controller through a wire, and the controller is used to drive forward and reverse rotation of the first drive motor and the second drive motor.
Yovichin teaches an automobile tire experiment device (FIG. 1) comprising a retracting device and a pre-tightening device; 
(18) comprises a first roller screw slide rail and a first drive motor, the first drive motor is fixed at the top end of the base of the first roller screw slide rail, and the output shaft of the first drive motor is axially fixedly connected to one end of the screw of the first roller screw slide rail by a first coupler (see FIG. 1-2); 
the pre-tightening device (16) comprises a second roller screw slide rail, a second drive motor, a (sensor) device (20), and a (sensor) support frame (see frame portion holding sensor 20), the base of the second roller screw slide rail is fixed to the slider of the first roller screw slide rail by a first connecting plate, the first roller screw slide rail is distributed perpendicular to the second roller screw slide rail, the second drive motor is fixed at one end of the base of the second roller screw slide rail (see 16 and 18 connected to each other in FIG. 1-3), the output shaft of the second drive motor is axially fixedly connected to one end of the screw of the second roller screw slide rail by a second coupler (FIG. 1-2), one end of the (sensor) device support frame is fixed to the slider of the second roller screw slide rail by a second connecting plate (see plate connecting 16 and 18 of FIG. 1-3), the (sensor) device (20) is provided at the other end of the (sensor) device support frame, the axis of the (sensor) device is perpendicular to the plane of the rim (see 20), and the contact of the breakdown device points to the thinner side wall of the tire (FIG. 1-3). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the movement mechanism of the breakdown device of Zheng with the movement mechanism of the device of Yovichin to make it possible to make the breakdown device of Zheng to accommodate any tire size (col 2, lines 42-45; Yovichin).  Thus, the combination of Zheng and Yovichin would teach the storage battery (lines 350-359; Zheng) is connected to the first drive motor (motor of 18), the second drive motor (motor of 16), and the controller through a wire, and the controller is used to drive forward and reverse rotation of the first drive motor and the second drive motor (col. 2, lines 33-45; Yovichen).

With regards to claim 2, Zheng, as combined with Yovichen, teaches the automobile tire burst simulation experiment device according to claim 1, wherein the axis (center of 110 of Zheng is in center with center of rim) of the screw of the first roller screw slide rail (18 of Yovichen) coincides with the center of the rim.

With regards to claim 3, Zheng, as combined with Yovichen, teaches the automobile tire burst simulation experiment device according to claim 1, wherein the axis of the output shaft of the second drive motor and the breakdown device support frame are in the same plane and parallel to the plane of the rim (see 16 of Yovichen is parallel to plane of rim; FIG. 2-3).

With regards to claim 4, Zheng, as combined with Yovichen, teaches the automobile tire burst simulation experiment device according to claim 1, wherein the first roller screw slide rail is installed on the rim through a flange (111; Zheng; FIG. 1), the flange is provided with a groove, the slide rail passes through the groove by bolts and is fixedly connected to the installing hole on the rim, the center of the flange coincides with the center of the rim, the bottom of the base of the first roller screw slide rail is connected to the groove on the flange by bolts (it is obvious that the rail of Yovichen (a part of 18) would be connected by well-known method of screw, bolt, or fixedly by welding).

With regards to claim 5, Zheng, as combined with Yovichen, teaches the automobile tire burst simulation experiment device according to claim 1, wherein the breakdown device (120, 130, 350) is detachably connected to the breakdown device support frame (it is noted that any components within the device is detachably from one another by any means).

With regards to claim 6, Zheng, as combined with Yovichen, teaches the automobile tire burst simulation experiment device according to claim 1, wherein the base of the second roller (see FIG. 2-3, the dashed circle at each corner of the plate at the intersection of 16 and 18 suggests screws/bolts).

With regards to claim 7, Zheng, as combined with Yovichen, teaches the automobile tire burst simulation experiment device according to claim 1, wherein one end of the breakdown device support frame (see FIG. 2-3, the dashed circle at each corner of the plate at the intersection of 16 and 18 suggests screws/bolts).

With regards to claim 8, Zheng, as combined with Yovichen, teaches the automobile tire burst simulation experiment device according to claim 1.  However, Zheng, as combined with Yovichen, is silent regarding wherein the storage battery and the controller are fixed on the side wall of the base of the first roller screw slide rail.
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious (Sakraida v. AG Pro, Inc., 425 U.S. 273 [189 USPQ 449] (1976)).  In this particular case, rearranging the location of the storage battery and the controller with each performing the same function it has been known to perform would be predictable to yield no more than one would expect from such an arrangement.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the storage battery and the controller of Zheng, as combined with Yovichen, to any particular location including the location of those as claimed with reasonable expectation of performing as originally intended.

With regards to claim 9, Zheng, as combined with Yovichen, teaches the automobile tire burst simulation experiment device according to claim 1, wherein the controller is wirelessly connected with a remote controller (1SB; FIG. 8) placed in the cab of the automobile, and the forward and reverse rotation of the first drive motor and the second drive motor is controlled by a remote controller (lines 203-216 and 434-444 suggests that the device is remotely controlled during the driving process; Zheng).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            
/JENNIFER BAHLS/            Primary Examiner, Art Unit 2853